In a negligence action to recover damages for injury to person and property sustained by plaintiff when the jet aircraft of the defendant corporation Aeronaves de Mexico, S. A., went out of control on take-off from New York International Airport and crashed into plaintiff’s automobile which she was then operating on a public highway adjacent to said airport, the said defendant appeals from an order of the Supreme Court, Queens County, dated June 4, 1962, which granted plaintiff’s motion for summary judgment against it, pursuant to rule 113 of the Rules of Civil Practice (see 34 Mise 2d 834). Order reversed, without costs, and motion denied. In our opinion, the record presents issues of fact which should be resolved upon a trial. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.